Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This is in response to Applicant’s election filed 1/11/2022.

Applicant’s election of Group I, claims 1-10 and 14-20 in the reply filed on 1/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,987,649. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention, claims 1-10 and 14-20, of the present application is a broader version of the claimed invention, claims 1-10, of the above identified U.S. Patent with similar intended scope.  The .

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8, 14 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Paek et al 7,359,579.
	Paek et al disclose an imaging system comprising a first member (210, 220) having a first structure (124-127, 240) and a second member (210, 220) having a second structure (214, 216, 115, 117, 240), wherein the structures are in contact with each other to form a (moisture/water) seal portion (at least columns 1-4).  The structures include conductive body (bumps and pads) with conductive patterns (at least column 3).  The seal portion is arranged around an area(at least Fig. 2).  The system inherently including a processor for processing the image data.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 9, 10 and 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paek et al 7,359,579.
With respect to claims 9 and 10, although Paek et al disclose other sealing portion between conductive bumps but lack a clear inclusion of the widths as claimed, it would have been inherently included, however if not, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Pack et al accordingly for suitable use of the system.  
With respect to claims 15-19, although Paek et al disclose patterns of sealing pads but fail to specify the material as claimed, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Paek et al by selecting particular type of material for suitable use of the system.  The further inclusion of the use particular semiconductor substrate as claimed would have been obvious to one of ordinary skill in the art for similar reasons set forth above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878